DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show FIG 1 schematic representation of the process as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d). FIG 1 depicts a flow chart with blank boxes, where it is necessary to refer to the specification to understand the flow chart.  For example, box 10 should include the text“capacitive rain sensor 10,” box 11 should include the text “rainfall intensity 11,” and box 12 should read the text “interference signal 12” to assist a viewer in understanding the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note - 35 USC § 101
The claims are patent eligible under 35 USC § 101 because the limitations “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0019618 (Veerasamy) in view of US Patent 6,239,570 (Tanaka).

Regarding claim 9, Veerasamy discloses a method for operating a capacitive rain sensor for a motor vehicle, the capacitive rain sensor having an electrically conductive structure, the capacitive rain sensor configured to produce an analog measurement signal corresponding to a rain intensity in at least one measurement (“moisture (e.g., rain) sensor” [0005] “a plurality of sensing capacitors are supported by a window such as a vehicle windshield” [0006], “a rain sensor comprises at least two sensing devices (e.g., sensing capacitors or the like) that are affected by rain on a surface of a window; circuitry that provides an output related to the sensing devices; and at least one correlating engine that (a) autocorrelates information from said circuitry to determine whether rain is present, and/or (b) cross-correlates information from said circuitry to determine how fast to operate at least one wiper of a vehicle and/or an amount of rain” [0031]), the method comprising the following steps: 
a) detecting at least one interference signal that causes interference with the analog measurement signal, wherein the at least one interference signal is an electromagnetic radio signal that is a radio transmission signal (“The use of the fractal geometry for the sensing capacitors C1-C4 can be advantageous in reducing false readings due to EMI interference in certain example embodiments of this invention” [0144], “FIG. 11C is an experimentally-obtained autocorrelation snapshot indicative of CB radio interference” [0185], These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.). [0273]);
c) outputting the at least partially suppressed analog measurement signal as an output signal (“fractals at high iterations help reduce EMI interference issues, because the Faraday cage or quasi-Faraday cage of the fractal at high iterations reduces EMI coupling thereby reducing adverse effects of EMI interference. Fractals at high iterations form quasi-Faraday cages” [0144]); 
wherein the capacitive rain sensor comprises a first antenna formed by the electrically conductive structure, and measures a rain intensity (FIG 7, S720, Rain Degree Assessment), and 
wherein the electromagnetic radio signal is provided by the first antenna formed by the electrically conductive structure (“there is provided an electronic device (e.g., rain sensor, antenna system, or the like” [0008]).
	Veerasamy does not explicitly disclose b) at least partially suppressing the analog measurement signal using at least one signal processing technique, the at least one signal processing technique determined based at least in part on the detected at least one interference signal, the at least one signal processing technique comprising subtracting the detected at least one interference signal from the analog measurement signal.
	However, a like reference Tanaka teaches: “if any periodically varying external ambient light or electromagnetic noise has a signal duration time of less than 0.3 sec. and falls onto the light emitting means 7, the wiper 9 will not be driven due to such noise since the noise remover circuit 23 removes those noise components and keeps them from being inputted into a lower stage of the circuitry, i.e., into the circuits 24 and 25” (Col 9. Ln 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Veerasamy for operating a capacitive rain sensor to suppress the interference signal as taught by Tanaka to accurately determine the amount of rain or moisture on the glass.

Regarding claim 11, the combination of Veerasamy and Tanaka generally disclose the method above, and further Veerasamy discloses: 
transmitting the output signal via at least one of the first antenna formed by the electrically conductive structure of the capacitive rain sensor or a second antenna of the motor vehicle (“a plurality of sensing capacitors are supported by a window such as a vehicle windshield, the capacitors each having a different field. A sensing circuit outputs an analog signal that is based on and/or related to the capacitances of the sensing capacitors” [0006]); and
outputting, by a central receiving device, the output signal as current rain strength information (“These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.)” [0273]).

Regarding claim 12, the combination of Veerasamy and Tanaka generally disclose the method above, and further Veerasamy discloses controlling a windshield wiper system of the motor vehicle based at least in part on the output signal (“engaging vehicle windshield wiper(s) in response to detected rain” [0027], “These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.). [0273]).

Regarding claim 14, Veerasamy discloses a capacitive rain sensor, the capacitive rain sensor having an electrically conductive structure, the capacitive rain sensor configured to produce an analog measurement signal corresponding to a rain intensity in at least one measurement (“moisture (e.g., rain) sensor” [0005] “a plurality of sensing capacitors are supported by a window such as a vehicle windshield” [0006], “a rain sensor comprises at least two sensing devices (e.g., sensing capacitors or the like) that are affected by rain on a surface of a window; circuitry that provides an output related to the sensing devices; and at least one correlating engine that (a) autocorrelates information from said circuitry to determine whether rain is present, and/or (b) cross-correlates information from said circuitry to determine how fast to operate at least one wiper of a vehicle and/or an amount of rain” [0031]), the motor vehicle further comprising one or more computing devices configured to: 
a) detect at least one interference signal that causes interference with the analog measurement signal, wherein the at least one interference signal is an electromagnetic radio signal that is a radio transmission signal (“The use of the fractal geometry for the sensing capacitors C1-C4 can be advantageous in reducing false readings due to EMI interference in certain example embodiments of this invention” [0144], “FIG. 11C is an experimentally-obtained autocorrelation snapshot indicative of CB radio interference” [0185], These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.). [0273]); 
c) output the at least partially suppressed analog measurement signal as an output signal (“fractals at high iterations help reduce EMI interference issues, because the Faraday cage or quasi-Faraday cage of the fractal at high iterations reduces EMI coupling thereby reducing adverse effects of EMI interference. Fractals at high iterations form quasi-Faraday cages” [0144]); 
wherein the capacitive rain sensor comprises a first antenna formed by the electrically conductive structure (FIG 7, S720, Rain Degree Assessment), and measures a rain intensity, and wherein the electromagnetic radio signal is provided by the first antenna formed by the electrically conductive structure (“there is provided an electronic device (e.g., rain sensor, antenna system, or the like” [0008]).
Veerasamy does not explicitly disclose
b) at least partially suppress the analog measurement signal using at least one signal processing technique, the at least one signal processing technique determined based at least in part on the detected at least one interference signal, the at least one signal processing technique comprising subtracting the detected at least one interference signal from the analog measurement signal.
	However, a like reference Tanaka teaches: “if any periodically varying external ambient light or electromagnetic noise has a signal duration time of less than 0.3 sec. and falls onto the light emitting means 7, the wiper 9 will not be driven due to such noise since the noise remover circuit 23 removes those noise components and keeps them from being inputted into a lower stage of the circuitry, i.e., into the circuits 24 and 25” (Col 9. Ln 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the motor vehicle of Veerasamy for operating a capacitive rain sensor to suppress the interference signal as taught by Tanaka to accurately determine the amount of rain or moisture on the glass.

Regarding claim 16, the combination of Veerasamy and Tanaka generally disclose the motor vehicle above, and further Veerasamy discloses transmit the output signal via at least one of the first antenna formed by the electrically conductive structure of the capacitive rain sensor or a second antenna of the motor vehicle (“a plurality of sensing capacitors are supported by a window such as a vehicle windshield, the capacitors each having a different field. A sensing circuit outputs an analog signal that is based on and/or related to the capacitances of the sensing capacitors” [0006]); and 
wherein a central receiving device is configured to output the output signal as current rain strength information (“These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.)” [0273]).

Regarding claim 17, the combination of Veerasamy and Tanaka generally disclose the motor vehicle above, and further Veerasamy discloses control a windshield wiper system of the motor vehicle based at least in part on the output signal. (“engaging vehicle windshield wiper(s) in response to detected rain” [0027], “These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.). [0273] 

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0019618 (Veerasamy) in view of US Patent 6,239,570 (Tanaka) and US Publication 2007/0057781 (Breed)- cited in the IDS of 10/3/2019.

Regarding claim 13, the combination of  Veerasamy and Tanaka generally disclose the method above, but does not explicitly disclose the first antenna is configured to transmit or receive at least one of GSM or LTE mobile radio signals.
	However, a like reference Breed teaches “global system for mobile communication (GSM)” [0336], “allowing radio frequency (RF) signals to be transmitted or received” [0459].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Veerasamy a Tanaka Tanaka for operating a capacitive rain sensor to transmit using GSM radio signals as taught by  Breed to accurately transmit information gathered.

Regarding claim 18, the combination of  Veerasamy and Tanaka generally disclose the method above, but does not explicitly disclose the first antenna is configured to transmit or receive at least one of GSM or LTE mobile radio signals.
	However, a like reference Breed teaches “global system for mobile communication (GSM)” [0336], “allowing radio frequency (RF) signals to be transmitted or received” [0459].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Veerasamy and Tanaka for operating a capacitive rain sensor to transmit using GSM radio signals as taught by  Breed to accurately transmit information gathered.

Note on Prior art
Claims 10 and 15 are not rejected under the prior art.
Though the prior art discloses the above, and Veerasamy discloses detecting a hand movement (“These signals may be indicative of the presence and/or type of condensation, debris, or other disturbance to the system, and the controller or processor(s) may take an appropriate action (e.g., initiating heating in one or more corresponding zones, taking no action in the event that the disturbance is a human touch or a dirt, etc.)” [0273], FIG 7, S720, Rain Degree Assessment),
the prior art fails to teach or suggest the further inclusion of
detecting, by at least one camera, a hand movement; and 
detecting, using at least one camera, at least one reference hand movement, and a change of a capacitance of the capacitive rain sensor caused by the at least one reference hand movement at a constant rain intensity; 
creating a correction rule for the at least one reference hand movement, wherein the correction rule compensates for the detected change in the capacitance of the capacitive rain sensor caused by the at least one reference hand movement; and 
assigning the detected hand movement to a reference hand movement based at least in part on a similarity criterion, the similarity criterion comprising at least one of a hand position or a hand size; 
wherein at least partially suppressing the analog the measurement signal comprises at least partially suppressing the analog measurement signal based at least in part on the correction rule created for the reference hand movement assigned to the detected hand movement.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864